UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1112


PHILLIP O’BRIANT,

                    Plaintiff - Appellant,

             v.

JAYNE MILLER,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:18-cv-03252-GLR)


Submitted: March 22, 2019                                         Decided: March 27, 2019


Before MOTZ, AGEE, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phillip O’Briant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Phillip O’Briant appeals the district court’s order dismissing his complaint under

28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. See O’Briant v.

Miller, No. 1:18-cv-03252-GLR (D. Md. filed Oct. 26, 2018; entered Oct. 29, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2